Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The patents to Shigeta (US 9,586,131), Tseng (US 9,114,315) and Cranford (US 6,837,792) all disclose card boxes.  The card boxes are used for collecting discarded cards.
The patents to Atti (US 2,099,167), Tseng (US 2012/0169009) and Tseng (US 7,874,559) all disclose card shuffling devices each comprising a card rack.  The card rack having a connecting arm having a first end mounted near a card exit end of the shuffling device, and the second end being opposite to the first end.
None of the cited references alone or in combination teach the claimed “the card box rack comprising:  a connecting arm having a first end adapted to be mounted on the shuffling device; and a second end being opposite to the first end; a pivot stopper mounted on the connecting arm; and a pivot shelf pivotally connected to the connecting arm and adapted to accommodate the card box;  the pivot shelf adapted to pivot relative to the connecting arm to a first position or a second position; wherein when the pivot shelf pivots to the first position, the placing surface of the card box is located in a bottom of the card box and the pivot shelf abuts the pivot stopper;  when the pivot shelf pivots to the second position , the abutting surface of the card box is located in the bottom of the card box and the pivot shelf makes the opening of the card box align to the card exit of the shuffling device” as recited in claim 1 and similarly recited in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


bhl